Matter of Maldonado v Mattei (2020 NY Slip Op 01170)





Matter of Maldonado v Mattei


2020 NY Slip Op 01170


Decided on February 19, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 19, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

REINALDO E. RIVERA, J.P.
COLLEEN D. DUFFY
HECTOR D. LASALLE
BETSY BARROS, JJ.


2019-07447	DECISION, ORDER & JUDGMENT

[*1]In the Matter of David Maldonado, petitioner,
vMario Mattei, etc., respondent. David Maldonado, Dannemora, NY, petitioner pro se.


Letitia James, Attorney General, New York, NY (Charles F. Sanders of counsel),
for respondent.

Proceeding pursuant to CPLR article 78, inter alia, in the nature of mandamus to compel the respondent, Mario Mattei, an Acting Justice of the Supreme Court, Richmond County, to grant the petitioner's motion to renew his prior motion to dismiss the indictment in an action entitled People v Maldonado , commenced in the same court under Indictment No. 220/17, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied; and it is further,
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
The extraordinary remedy of mandamus will lie only to compel the performance of a ministerial act, and only where there exists a clear legal right to the relief sought (see Matter of Legal Aid Socy. of Sullivan County v Scheinman , 53 NY2d 12, 16).  The petitioner has failed to demonstrate a clear legal right to the relief sought.
RIVERA, J.P., DUFFY, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court